PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov









BEFORE THE PATENT TRIAL AND APPEAL BOARD






Application Number: 2/19/2016
Filing Date: Jan. 30, 2015
Appellant(s): Riviello, John et al 









__________________
Xuechen Ding, Limited Recognition. No. L1399
For Appellant




EXAMINER’S ANSWER





This is in response to the appeal brief filed on Jan 18, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated 10/15/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The grounds of rejection are applicable to all appealed claims.

At the time of the Appeal, following rejections stand out: 
Claims 1, 6, 8, 10, 12, 14, 21-27, 29-36, 38-42 – rejected under 35 USC 101.
Claim 41 is rejected under 35 USC 112(a) and 35 USC 112(b)
Claims 1, 6, 8, 10, 12, 14, 21-27, 29-36, 38-42 – rejected under 35 USC 103.

WITHDRAWN REJECTIONS 
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. 

Appellant’s arguments against the 35 USC §112 rejection of Claim 41 are persuasive. 

 CLAIM REJECTIONS UNDER 35 U.S.C. § 112
Regarding Appellant’s assertion: 
Applicant submits that there are plenty of examples in the Specification that support the claimed term and provide a definite meaning of this term.
Examiner responds as follows: 
Appellant’s arguments are persuasive. The rejection should be withdrawn. 


(2) Response to Arguments

Appellant’s arguments against the 35 USC §103 rejection of Claims 1, 6, 8, 10, 12, 14, 21-27, 29-36, 38-42 are not persuasive. 

1. CLAIM REJECTION OF INDEPENDENT CLAIMS 1 AND 21 UNDER 35 U.S.C. § 103
USING THE COMBINATION OF BLOW AND GOEL
Regarding Appellant’s assertion: 
Here, the Action has found one reference (Blow) that repositions content on a touch screen to avoid being obscured by a user's hand, and another (Goel) that awards partial impression credit for partially obscured advertisements, and concludes that a combination would have resulted in repositioning the Blow content based on determining whether the content "has already received impression credit." This is classic hindsight construction, as the partial impression credit feature from Goel is simply used to determine what impression credit to award – it has no bearing on rearranging content on the display, and in fact, its feature RELIES on objects being obscured.
Examiner responds as follows:
	As an introductory remark – The entire Blow application is about rearranging content on the device display, when that content is obscured with or without intention. 
Blow discloses several reasons for repositioning the obscured content, like (a) “obscured to a predetermined threshold” {see at least fig25, rc2520-rc2526, [0082] determining the obscured area; rc2510, grip event size (reads on threshold for obscuration)} and (b) “one or more portions of the first content item that are preferred to remain visible” {see at least fig11, fig12, rc230a-rc230e, [0068]-[0072] icons (reads on areas preferred to remain visible}. More reasons to reposition are disclosed at [0048]-[0052], like making adjustments to the presentation to accommodate user’s grip. 
Based on the exemplary rational that supports a conclusion of obviousness (see MPEP 2143(B)), one can substitute any of the reasons disclosed by Blow with the reason disclosed by Goel, like the obscured content having previously received impression credit, and still obtain predictable results. 

Furthermore, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this particular case, as mentioned here above, having provided impression credit is deemed for the content to have been visible. 
While the same motivation is found in the spec, Examiner would not have necessarily used improper hindsight, as one of ordinary skill in the art would readily appreciate that providing the best possible solution should be based on analyzing and excluding for that matter detrimental factors.
Finally, Examiner points out that in addition to Goel being analogous art, Goel deals with a subject matter that is reasonably pertinent to the particular problem with which the applicant was concerned, therefore, it can be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  


Regarding Appellant’s assertion: 
This is classic hindsight construction, as the partial impression credit feature from Goel is simply used to determine what impression credit to award - it has no bearing on rearranging content on the display, and in fact, its feature RELIES on objects being obscured.
Examiner responds as follows: 
The gist of the Goel application is to provide credit for impressions, which are not obscured more than a predetermined limit {see at least [0070]-[0074] advertiser is charged for impression (reads on impression credit) if the thresholds are satisfied}. 
has not been obscured below a predetermined level, which makes relocation not necessary any more. 
In sum, claim 1 of the instant application calls for relocating the content if three conditions are met, among which, receiving impression credit is used as a threshold for the level of being obscured. 


Regarding Appellant’s assertion: 
Such a modification may be POSSIBLE, but it is not EXPECTED or PREDICTABLE from seeing these references together.
Examiner responds as follows: 
Examiner argues that the Goel modification is an additional criterion used for determining the need to relocate the content and, most importantly, applying it brings about predictable results. Therefore, the modification is PREDICTABLE. 


Regarding Appellant’s assertion: 
The combination of Blow and Goel fails to teach or suggest at least "based on determining whether the first content item has already received impression credit, repositioning the first content item on the display device" as claimed.
Examiner responds as follows: 
See response above. 


Regarding Appellant’s assertion: 
The movement of the displayed content is not "based on determining whether the first content item has already received impression credit," as recited in claim 1.
Examiner responds as follows: 

based on a determination that a first content item, of the plurality of content items, has been at least partially obscured by an overlaying object or by scrolling, determining an amount of the first content item that has been obscured; and {see at least fig25, rc2514, [0082] determining the concealed area}  
based on a comparison of the amount of the first content item that has been obscured to a predetermined threshold, {see at least fig25, rc2520-rc2526, [0082] determining the obscured area; rc2510, grip event size (reads on threshold for obscuration)}  
based on information indicating one or more portions of the first content item that are preferred to remain visible, and {see at least fig11, fig12, rc230a-rc230e, [0068]-[0072] icons (reads on areas preferred to remain visible}  
Blow discloses at [0048]-[0052] a series of additional conditions, like making adjustments to the presentation to accommodate user’s grip. 
Based on the exemplary rational that supports a conclusion of obviousness (see MPEP 2143(B)), one can substitute any of the reasons disclosed by Blow with the reason disclosed by Goel, like the obscured content having previously received impression credit, and still obtain predictable results. 


Regarding Appellant’s assertion: 
As an initial matter, the Office does not explain how the Blow log-in parameter can be an "impression credit." There is no impression and no credit in the Blow log-in parameter.
Examiner responds as follows: 
First, the final rejection in the Office Action from 10/15/2021 does not allege that Blow discloses or implies an “impression credit.” This claim element is disclosed by Goel (see final rejection from 10/15/2021)
Second, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In sum piecemeal analysis of references is not a proper examination practice. 


Regarding Appellant’s assertion: 
The Office does not explain how the obscured content item in Blow can "receive" the log-in parameter.
Examiner responds as follows: 
Blow discloses several reasons for repositioning the obscured content, like (a) “obscured to a predetermined threshold” {see at least fig25, rc2520-rc2526, [0082] determining the obscured area; rc2510, grip event size (reads on threshold for obscuration)} and (b) “one or more portions of the first content item that are preferred to remain visible” {see at least fig11, fig12, rc230a-rc230e, [0068]-[0072] icons (reads on areas preferred to remain visible}. 
More reasons to reposition are disclosed at [0048]-[0052], like making adjustments to the presentation to accommodate user’s grip. 
Receiving impression credit is not one of the “log-in parameter” in Blow. Receiving impression credit is disclosed by Goel. 
Based on the exemplary rational that supports a conclusion of obviousness (see MPEP 2143(B)), one can substitute any of the reasons disclosed by Blow with the reason disclosed by Goel, like the obscured content having previously received impression credit, and still obtain predictable results.


Regarding Appellant’s assertion: 
Second, the Office appears to suggest that the availability of impression credits would be a reason to cause displayed objects to be rearranged so that ads were not obscured.
Examiner responds as follows: 




2. CLAIM REJECTION OF INDEPENDENT CLAIM 29 UNDER 35 U.S.C. § 103 USING THE COMBINATION OF BLOW AND FEI
Regarding Appellant’s assertion: 
Blow deals with one single type of obscuration, i.e., "displayed content[] covered by a user's fingers" that "grip [] a touchscreen display surface."
Examiner responds as follows: 
Blow discloses scrolling at: [0055] “In a free-flowing text field, text at the bottom or top of the display may scroll beyond the viewed portion”; [0058] “the mobile device may adjust the presentation display of text by shifting the margin and scrolling the text on the display, or by adjusting font size or character spacing and shifting the display around the concealed area”; [0096] “For example, a text file may be easy to reposition sense of the text can scroll up or down beyond the margins of the display, while a photograph is not so easy to reposition without distorting the image”; [0101] “adjusting margins in a text document while allowing text to scroll beyond the top and/or bottom of the display.” 


Regarding Appellant’s assertion: 
However, Fei is not related to "a plurality of types of obscuration" at all, much less "indicating a plurality of types of obscuration, and for each type of obscuration, a corresponding reaction for addressing the obscuration" as claimed.
Examiner responds as follows: 

storing information indicating a …, and for each type of obscuration, a corresponding reaction for addressing the obscuration; {see at least [0043], [0051], [claim10] list with errors and remedies}  
performing a reaction corresponding to the type of obscuration. {see at least [0043], [0051], [claim10] list with errors and remedies; fig3, rc115, rc120, [0037]-[0038] error has been resolved (reads on performing a reaction for addressing the obscuration)}  
Therefore, the combination of Blow and Fei discloses the limitations of independent claim 29. 



3. CLAIM REJECTIONS OF DEPENDENT CLAIM 14 UNDER 35 U.S.C. § 103 USING BLOW, GOEL AND MYERS
Regarding Appellant’s assertion: 
Claim 14 depends on claim I and the Action erred in rejecting the claim at least due to its dependency, as well as additional features. Claim 14 recites, among other features, that "based on a determination of whether a second content item had earned impression credit prior to the repositioning, modifying a priority of the second content item."
Examiner responds as follows: 
As sated already in this answer, Goel discloses the limitation: 
based on a determination whether a second content item had earned impression credit prior to the repositioning, … {see at least fig4A-fig4C, [0070]-[0074] advertiser is charged for impression (reads on impression credit) if the thresholds are satisfied}
Therefore, Goel discloses the claim limitation. 



4. CLAIM REJECTIONS OF DEPENDENT CLAIM 42 UNDER 35 U.S.C. § 103 USING BLOW AND GOEL
Regarding Appellant’s assertion: 
While Goel discloses content can be obscured by other content items on the display, neither Goel nor Blow teaches or suggests that the content obscured by other content items can be repositioned.
Examiner responds as follows: 
Blow discloses at Fig11-Fig20 menu icons to be repositioned in response to a grip event (reads on obscuration) 



Appellant’s arguments against the 35 USC §101 rejection of Claims 1, 6, 8, 10, 12, 14, 21-27, 29-36, 38-42 are not persuasive. 

5. CLAIM REJECTIONS UNDER 35 U.S.C. § 101
Regarding Appellant’s assertion: 
The Action seems to be alleging that since the specification recites advertisement, the claim is automatically merely claiming advertisements. … The Action's position appears to be that as long as the specification is "about" advertising, then any claims therefrom are automatically ineligible.
Examiner responds as follows: 
First, only for putting the subject in perspective and context, Examiner points out that the application is titled “Responsive Advertisement” and the specification discloses the term “advertisement” 863 times, while the term “content of the webpage” is barely disclosed. Although these details are not determining factors in the eligibility analysis process, as shown hereafter, they shed light on the field of endeavor and on the subject the application is directed to. 
Second, Examiner points out that the eligibility rejection is strictly based on the 2019 PEG, 2019 Revised PEG and MPEP 2106.05. 


Regarding Appellant’s assertion: 
Therefore, the mere fact that the claimed "content item(s)" can be read on "advertisement(s)," does not preclude the eligibility of the claims.
Examiner responds as follows: 
Examiner concurs with Appellant’s position. 
In general, what precludes the eligibility of the claims is the claim language in light of the specification, rather than the specification alone. This is the case in the instant situation as well, as shown here below. 


Regarding Appellant’s assertion: 
In order to actually recite an ineligible method of organizing human activity, the claim
 presumably must at least recite something resembling a human activity (e.g., a commercial interaction). The claims are not claiming such activity. … It does not recite what a "human" needs to do in the process, does nothing to "manage" anyone's behavior, and therefore cannot possibly be merely reciting a method of organizing human activity.
Examiner responds as follows: 
First, Examiner would like to point out that “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” is the name of an Office-defined grouping of abstract ideas. As such, the name must be representative only and should not be taken literarily. 
Second, providing content (or advertising for that matter) to other people is a well-established human activity, as is the need, one can say obligation, to make sure that the provided content (advertisement) is readable by those for whom it was intended. Providing content (or advertisements for that matter) is an integral part of the commercial activity as well, one can say it is at the heart of commercial activity.  


Regarding Appellant’s assertion: 
To further illustrate this point, Applicant contrasts the instant claims with the leading case used in the MPEP for advertising, i.e., Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed Cir. 2014). See the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"), 84 Fed. Reg. 50 (January 7, 2019) at pg. 52, fn. 13. 
Examiner responds as follows: 
It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.


Regarding Appellant’s assertion: 
The mere fact that a claim, under its broadest reasonable interpretation, has an element that may read on an advertisement is not enough to prove that the claim is actually reciting a commercial or legal transaction.
Examiner responds as follows: 
Examiner concurs with Appellant’s position. 
However, as shown in the final rejection from 10/15/2021, as well as in the argumentation here below, it is not the fact that the “element that may read on an advertisement” makes the claims of the instant application ineligible under 35 U.S.C. § 101. 
What makes the claims of the instant application ineligible, is the fact that: 
The claims are directed to commercial activity (see eligibility rejection in the final Office Action from 10/15/2021) 

AND ALTERNATIVELY / OR IN ADDITION

The claims are directed to a mental process  (see argumentation here below) 


Regarding Appellant’s assertion: 
Under Step 2A Prong I, the claims are eligible because the claims are not merely claiming a "commercial or legal interaction."
Examiner responds as follows: 
Examiner considers that the independent claims of the instant application (i.e. claims 1, 21, 29) are directed not only to “commercial” interactions (based on the application specification, the claims deal with making/keeping content (advertisements or advertisements for that matter) visible to users, i.e. making “responsive advertisements,” as the application title suggests), but also to a “mental process,” as explained in detail here below. 

For independent claim 1 – alternatively to claiming commercial interactions, independent claim 1 recites: “determining an amount of the first content item that has been obscured,” “repositioning the first content item on the display device.” The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, “determining an amount of the first content item that has been obscured,” in the context of this claim, encompasses a user mentally or manually assessing how much a piece of content (e.g. a piece of paper with information written on it) is obscured from observer’s view by another piece of content (e.g. piece of paper). Similarly, “repositioning the first content item on the display device,” in the context of this claim, encompasses a user manually (after a mental process) moving the obscuring piece of content (e.g. piece of paper) aside. All these could have occurred on observer’s office desk as well. 

Accordingly, the claim recites an abstract idea.

For independent claim 21 – alternatively to claiming commercial interactions, independent claim 21 recites: “determining an amount of the first content item that has been obscured,” “resizing the first content item on the display device to at least partially obscure the second content item.” The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, “determining an amount of the first content item that has been obscured,” in the context of this claim, encompasses a user mentally or manually assessing how much a piece of content (e.g. a piece of paper with information written on it) is obscured from observer’s view by another piece of content (e.g. piece of paper). Similarly, “resizing the first content item on the display device to at least partially obscure the second content item,” in the context of this claim, encompasses a user manually (after a mental process) resizing the obscuring piece of content (e.g. piece of paper) in order to make the obscured content visible. All these could have occurred on observer’s office desk as well. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea. 

 alternatively to claiming commercial interactions, independent claim 29 recites: “determining that a content item has been at least partially obscured by a first type of obscuration,” “performing a reaction corresponding to the first type of obscuration.” The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components. That is, other than reciting “by a computing device,” nothing in the claim element precludes the steps from practically being performed in the mind. For example, “determining that a content item has been at least partially obscured by a first type of obscuration,” in the context of this claim, encompasses a user mentally or manually assessing how much a piece of content (e.g. a piece of paper with information written on it) is obscured from observer’s view by another piece of content (e.g. piece of paper). Similarly, “performing a reaction corresponding to the first type of obscuration,” in the context of this claim, if the obscuration occurred by overlaying another piece of content (e.g. piece of paper), encompasses a observer manually (after a mental process) moving the obscuring piece of content (e.g. piece of paper) aside. All these could have occurred on observer’s office desk as well. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.

	IN SUM – the independent claims of the instant application are nothing more and nothing less than the three basic steps each of us does all the time, mentally followed by manually, when we sit down at our office desk: 
 We look at the paper pile on the desk (“display the plurality of content items”) 
 We determine if the paper we need is obscured, i.e. is covered by other papers    (“determining an amount that has been obscured”)
1.  We remove from the pile the piece of paper we need (“repositioning the content 
       item”) for independent claim 1 
c21. We fold the piece of paper we need (“resizing the content item”) for independent 
        claim 21 
c29. We remove or shift (up/down/left right) the piece of paper we need (“performing a 
        reaction”) for independent claim 29 

None of these steps require technical means or technology to be executed. In fact, no technical means or technology is disclosed by independent claims 1, 21, 29 in their current form, simply because no technical means or technology are required to execute these steps, as recited. 

Indeed, independent claims 1, 21 and 29, in their current form, are directed to methods as a series of mental steps. In order for a series of steps to be considered a proper process under 35 USC § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Independent claims 1, 21 and 29 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly, are directed to non-statutory subject matter. 


Regarding Appellant’s assertion: 
To further illustrate this point, Applicant contrasts the instant claims with the leading case used in the MPEP for advertising, i.e., Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed Cir. 2014). See the 2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"), 84 Fed. Reg. 50 (January 7, 2019) at pg. 52, fn. 13. 
Examiner responds as follows: 
It is not proper practice to go and find a particular Example from the Office published material and use the specific arguments from that Example to determine eligibility of a particular claimed invention, unless the particular claimed invention uniquely matches the subject matter claimed in that particular Example, which in the instant situation it does not. The Office periodically publishes Examples with detailed analyses only to serve as rational and argumentation models to determine eligibility.


Regarding Appellant’s assertion: 
Under Step 2A Prong II, the instant claims are eligible because the claims address the technical problem of improving the effectiveness of a display device.  …  Here, still taking claim 1 as an example, the judicial exception of "advertising" is integrated into a practical application because it is an improvement to the technical field of computer display technology.
Examiner responds as follows: 
First, the industry regards as improvement to a computer any change that brings about (a) higher execution speed, or (b) lower power consumption, or (c) reduced computer production costs. From Appellant’s arguments, it is not clear to which type of improvement does Appellant refer to. However, Examiner argues that Appellant’s application, according to the application specification, that runs on a commercially available computer, by being installed on that computer, (a) increases the execution speed, even if this is not noticeable by the user, (b) increases the power consumption (the additional code requires also power), even if barely noticeable and (c) increases the costs of the configuration at a minimum with the costs of the added application. 


Second, Examiner is not aware of any benchmark/yardstick to measure “the effectiveness of a display device.” In absence of such a benchmark, anybody can claim any number of improvements. 

Third, Appellant appears to argue that the claims are patent-eligible because they result in an improvement in the technology field. Examiner respectfully disagrees. It is not clear that the claims are directed to an improvement to an existing technology field. The claims appear directed to an improvement to content / advertisement un-obstructing engines. The technological improvements identified by the courts in Diehr, Enfish, and Bascom are significantly different than programming a computer to dynamically make obstructed advertisements visible again (see discussion below). As stated in MPEP § 2106.05(a) "[a]n indication that the claimed invention provides [a technological] improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art." The disclosure fails to discuss or suggest an improvement to any underlying technology executing the identified abstract idea. The original disclosure fails to discuss prior art content / advertisement providing engines, as claimed by Applicant. In spite of disclosing some perceived advantages which allegedly are brought about by the instant application, the original disclosure fails to discuss prior art content / advertisement un-obstructing engines. The original disclosure, therefore, does not disclose, suggest, imply or allude to that the particular advertisement un-obstructing engine structures being claimed are an improvement over prior art systems. The fact that the disclosure failed to identify a business problem and the fact that the original disclosure fails to disclose, suggest, imply or allude to how or why the claimed after the fact, some unsubstantiated benefit of the claimed matter in an effort to exhibit that the claims are directed to a technological improvement. (see MPEP 2106.05(a); (i) specification requirements in regard to the improvements (should describe the improvement): McRO v Bandai – specification provides explanation, Affinity Labs – specification does not provide explanation; (ii) claim requirements in regard to the improvements (should recite the improvement): Enfish – claim reflects the improvement, Intellectual Ventures – claim does not reflect the improvement).


Regarding Appellant’s assertion: 
Such an allegation applies an incorrect standard. Indeed, the October 2019 Updates expressly emphasizes that "[t]he specification NEED NOT explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art." 
Examiner responds as follows: 
The standard to be applied is similar to the obviousness standard, which requires the art (for the eligibility analysis it is the application specification) to disclose (explicitly, implicitly of inherently), suggest, imply or allude to the improvement over the state of the art. The application specification does neither. It describes the application steps in detail, however, at no place it discloses, suggests, implies or alludes or refers to, even tangentially, to the state of the art, not to mention improvements over the state of the art. 
It becomes obvious that Appellant claims the improvement “after the fact” because the application specification does not make the slightest disclosure, suggestion, implication or allusion to the state of the art, not to mention to the problems/issues currently encountered by users. Without any such disclosure, suggestion, implication or allusion to the state of the art, anybody can invoke the “knowledge of one of the ordinary skill in the art” as the saving grace, which is what Appellant does in the instant situation. If we do away with the need to provide a 


Regarding Appellant’s assertion: 
The correct standard should be, whether "the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement."
Examiner responds as follows: 
Examiner concurs with Appellant’s position. 
However, fact is that Appellant has supplied no details at all in order for “one of ordinary skill in the art” to recognize the improvement. Describing in detail the nature of the claimed steps does not amount to details comparing or contrasting the instant application with the state of the art. See also the two discussions/responses immediately above for specifics.


Regarding Appellant’s assertion: 
Under Step 2B, the instant claims are eligible because the combination of "causing," "determining," and "repositioning" is not well-understood, routine, or conventional.
Examiner responds as follows: 
The eligibility analysis in the final Office Action from 10/15/2021 does not allege that the combination of "causing," "determining," and "repositioning" is well-understood, routine, or conventional.

For the above reasons, it is believed that the rejections under 35 U.S.C. § 101 and 35 U.S.C. § 103 should be sustained.



Respectfully submitted,

/Radu Andrei/
Primary Examiner, AU 3622


Conferees:

/ILANA L SPAR/            Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                            

Victoria Frunzi 
/VICTORIA E. FRUNZI/           Primary Examiner, Art Unit 3688                                                                                                                                                                                             





Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41 .45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.